In the application for a rehearing filed herein, the defendants complain of the opinion and decree handed down in only one respect; viz., that the judgment of the lower court should have been amended so as to require plaintiffs to pay the defendant Haas Land Co., Ltd., $19.35 for the taxes paid in November, 1932, instead of *Page 699 
$16.10 as awarded in the judgment of the lower court; that the judgment should be further amended by requiring plaintiffs to repay the said land company all taxes paid by it after March, 1938, and that the plaintiffs should be cast for the costs of the appeal.
A re-examination of the record shows that the judgment of the lower court followed the supplemental and amended answer filed by the defendant Haas Land Co., Ltd., as shown on page 25 of the transcript, in fixing the amount of taxes paid by this defendant on the property and which were to be refunded to it by the plaintiffs. Furthermore, on the trial of the case, which took place in 1941, it was admitted by counsel on both sides that the Haas Land Co., Ltd., had paid taxes on the property as set forth in the supplemental and amended answer filed on June 10, 1938. In no part of the record do we find any evidence showing that the defendant paid any other taxes on the property other than those shown in the supplemental and amended answer aforesaid.
For these reasons, the application for rehearing is refused.